                                          Case 5:20-cv-03053-SVK Document 11 Filed 05/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEANETTE MERCADO,                                   Case No. 20-cv-03053-SVK
                                   8                    Plaintiff,
                                                                                             ORDER DENYING PRO HAC VICE
                                   9              v.                                         APPLICATIONS
                                  10     EBAY, INC.,                                         Re: Dkt. Nos. 8, 9, 10
                                  11                    Defendant.

                                  12          Attorneys Joseph M. Kaye, Howard M. Bushman, and Adam M. Moskowitz have filed
Northern District of California
 United States District Court




                                  13   applications for pro hac vice status in the instant case. Dkts. 8, 9, 10. All three attorneys listed

                                  14   Alan Kang as local co-counsel. Id. Attorney Kang, however, is not a member of the bar of the

                                  15   Northern District of California. See N.D. Cal. Civ. L.R. 11-3(a)(3). Accordingly, the Court

                                  16   DENIES the pro hac vice applications without prejudice.

                                  17          SO ORDERED.

                                  18   Dated: May 11, 2020

                                  19

                                  20
                                                                                                      SUSAN VAN KEULEN
                                  21                                                                  United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
